DETAILED ACTION
Applicant’s amendment and response dated 9/20/2021 has been provided in response to the 6/18/2021 Office Action which rejected claims 1, 2, 4-7, 9-13, 15, 17-20, wherein no claims have been amended. Thus, claims 1, 2, 4-7, 9-13, 15, 17-20 remain pending in this application and have been fully considered by the examiner.
Applicant's arguments filed have been fully considered but they are not persuasive. 
Accordingly, the rejection of the claims over the prior art in the previous office action is maintained and THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Response to Arguments
Applicant's arguments filed 9/20/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments regarding claim 1 (and similar claims 13 and 20) that “First, Applicant respectfully submits that Hsu does not teach or suggest ‘automatically determining, at said device, an appropriate user interface of said multiple classes of user interfaces for said device based on at least a form factor of said device, said appropriate user interface corresponding to said first subordinate view’ (emphasis added) as recited in independent Claim 1, and the similar recitations of independent Claims 13 and 20. 
Applicant understands Hsu to teach that ‘[a] method 1200 for exporting and displaying an instantiation of a responsive graphical design that has been specified through the use of any of the tools and methods described above is illustrated in FIG. 12’ ([0080]). In particular, Applicant understands method 1200 to execute one of steps 1203 and 1206. ‘In step 1203, a rendering space dimension of the external player is adjusted by a viewer of the design’ (emphasis added; [0082]). Moreover, ‘[i]n step 1206, another dimension version is selected for rendering without adjusting the rendering space dimension of the external player. This could be done by hitting a short cut key or selecting a different dimension in a selector as described above’ (emphasis added; [0083]. …
Accordingly, Applicant understands Hsu to teach that the display of an instantiation of a responsive graphical design is made in response to a user (i.e., viewer) selection or adjustment. In particular, Applicant submits that the display of a dimension version is made responsive to a user interaction, and thus is not performed automatically. In contrast, the embodiment of Claim 1, and similar embodiments of Claims 13 and 20, recites ‘automatically determining, at said device, an appropriate user interface of said multiple classes of user interfaces for said device based on at least a form factor of said device, said appropriate user interface corresponding to said first subordinate view’ (emphasis added). 
Moreover, by explicitly teaching that the display of an instantiation of a responsive graphical design is made in response to a user (i.e., viewer) selection or adjustment, Applicant respectfully submits that Hsu teaches away from ‘automatically determining, at said device, an appropriate user interface of said multiple classes of user interfaces for said device based on at least a form factor of said device, said appropriate user interface corresponding to said first subordinate view’ (emphasis added) as recited in independent Claim 1, and the similar recitations of independent Claims 13 and 20. 
Second, Applicant respectfully submits that Perry does not overcome the shortcomings of Hsu, as Perry also does not teach, describe or suggest ‘automatically determining, at said device, an appropriate user interface of said multiple classes of user interfaces for said device based on at least a form factor of said device, said appropriate user interface corresponding to said first subordinate view’ (emphasis added) as recited in independent Claim 1, and the similar recitations of independent Claims 13 and 20. 
Perry recites that ‘[a] remote server is maintained, having a repository mapping a list of a plurality of user interface variants best suited to a plurality of predetermined electronic devices. The software reports the identity of the electronic device to the server, and queries the server for the user-interface variant best suited for the specific device’ (emphasis added; Abstract). For instance, Perry recites that ‘[t]he mapping-repository in the server 16 maintains mapping of specific mobile device models to preferred UI-variants best suited for each individual mobile device’ (emphasis added; [0047]). 
With reference to FIG. 3, Perry ‘illustrates the flow of information between a server and electronic devices belonging to several users’ ([0050]). ‘The software application of the invention 30 is installed upon several electronic devices belonging to different users. Server 16 includes a mapping repository 33 and a preferences analysis engine 33’ ([0051]). In particular, Perry recites (emphasis added; [0056]): 
Each time the mobile application 30 is started on a user's mobile device 31, it checks whether the "preferred variant ID" 35 has been assigned a valid value. If not, the mapping-repository 33 is queried to find the preferred UI- variant 32 for that specific mobile device model, based on a device type identifier 36 that the mobile application 30 retrieves from the mobile device 31. This query may be performed directly from the mobile application 30 to the repository 33, or through an intermediate component, such as a preferences analysis engine 34, which may optionally apply some additional logic to the query. 

Moreover, ‘FIG. 5 is a flow chart illustrating a possible start-up process of a mobile application’ ([0068]). Applicant understands Perry to teach that if the application does not have a valid UI variant 32, that ‘a device type identifier 36 is calculated (4d), and the mapping repository 33 is queried (4e) using device type identifier 36 as the key to the query" (emphasis added; [0071]). Specifically, ‘[i]f a valid response was returned (i.e., the response indicated the ID of a valid UI variant 32), this value is then stored (4g) as the preferred variant ID 35, and the application proceeds to use (4k) this variant 32 as the selected UI variant, and continues with regular processing (41)’ (emphasis added; [0073]). ‘Otherwise, the application invokes (4h) the manual UI selection process’ ([0074]). 
Accordingly, Applicant understands Perry to teach that the determination of the user interface is made at the remote server. In particular, Applicant submits that the user interface selection is made at a server by responding to a query that then transmits the ID of the UI variant to the application on the mobile device. Moreover, if the server does not return a valid ID of the UI variant, the user interface selection reverts to a manual user selection. Therefore, Applicant submits that the user interface selection is not performed at the device itself. In contrast, the embodiment of Claim 1, and similar embodiments of Claims 13 and 20, recites ‘automatically determining, at said device, an appropriate user interface of said multiple classes of user interfaces for said device based on at least a form factor of said device, said appropriate user interface corresponding to said first subordinate view’ (emphasis added). 
Moreover, by explicitly teaching that the determination of the user interface and layout for a device are made at a remote server configured to perform such operations, rather than at the device itself, Applicant respectfully submits that Perry also teaches away from ‘automatically determining, at said device, an appropriate user interface of said multiple classes of user interfaces for said device based on at least a form factor of said device, said appropriate user interface corresponding to said first subordinate view’ (emphasis added) as recited in independent Claim 1, and the similar recitations of independent Claims 13 and 20. 
Third, Applicant respectfully submits that Syu does not overcome the shortcomings of Hsu in view of Perry, as Syu also does not teach, describe or suggest ‘automatically determining, at said device, an appropriate user interface of said multiple classes of user interfaces for said device based on at least a form factor of said device, said appropriate user interface corresponding to said first subordinate view’ (emphasis added) as recited in independent Claim 1, and the similar recitations of independent Claims 13 and 20. 
Applicant understands Syu to disclose ‘[a] method and a system for rendering a widget, and more particularly, to a method and a system which can adjust the display size of the widget automatically’ ([0003]). Syu recites that "receiving module 211 is configured to receive a display size of the display unit 220’ (emphasis added; [0023]). Syu further recites that ‘analysis module 212 compares the display size of the display unit 220 with a lookup table stored in the storage unit 215 to obtain the display size of the widget and a user interface. The determining module 213 determines whether the display size of the display unit 220 needs to be adjusted to the display size of the widget, and transmits the result to the rendering module 214’ (emphasis added; [0024]). 
Accordingly, Applicant understands Syu to disclose adjusting display size of a widget based on the received display size of the display unit upon which the widget is to be rendered. In response to comparing the display size of the display unit with a lookup table, the display size of the widget is adjusted. In particular, Applicant respectfully submits that the determination of which display size of the widget to render is based solely on the display size of the device and is not based on a class or form factor of a device. Applicant submits that requiring the determination of a display size of a display unit to first be performed, and then comparing the determined display size of the display unit to a lookup table to determine how to adjust a display size of a widget is very different than the claimed embodiments. Specifically, Applicant submits that determination of a display size Examiner: Smith, ChenecaAppl. No.: 16/040,404Art Unit: 219213/20MBARC-012.CONand the re-adjustment of the display size does not teach or suggest ‘automatically determining, at said device, an appropriate user interface of said multiple classes of user interfaces for said device based on at least a form factor of said device, said appropriate user interface corresponding to said first subordinate view’ (emphasis added) as recited in independent Claim 1, and the similar recitations of independent Claims 13 and 20. 
Moreover, Applicant submits that no teaching of Syu overcomes Hsu and Perry teaching away from the claimed embodiments. 
Fourth, Applicant respectfully submits that Banavar does not overcome the shortcomings of Hsu in view of Perry, further in view of Syu, as Banavar also does not teach, describe or suggest ‘automatically determining, at said device, an appropriate user interface of said multiple classes of user interfaces for said device based on at least a form factor of said device, said appropriate user interface corresponding to said first subordinate view’ (emphasis added) as recited in independent Claim 1, and the similar recitations of independent Claims 13 and 20. 
Applicant understands Banavar to teach a ‘[m]ethod and apparatus for synchronized previewing user-interface appearance on multiple platforms’ (Title). In particular, Applicant respectfully submits that Banavar also does not teach, describe or suggest, and is silent to, ‘automatically determining, at said device, an appropriate user interface of said multiple classes of user interfaces for said device based on at least a form factor of said device, said appropriate user interface corresponding to said first subordinate view’ (emphasis added) as recited in independent Claim 1, and the similar recitations of independent Claims 13 and 20. Moreover, Applicant respectfully submits that nothing in Banavar overcomes Hsu and Perry teaching away from the claimed embodiment,” see pages 9-14 of Applicant’s arguments.

The examiner respectfully disagrees.
Hsu discloses exporting and displaying an instantiation of a responsive graphical design (see [0080]), For further clarification Hsu also discloses that a user could generate an instantiation of the design that is not responsive to any dimension of the rendering space afforded by the external player, but that still contained all of the dimension versions associated with the design. This instantiation could be exported with an encoding of a selector box that would allow a viewer of the rendered instantiation to select between the different dimension versions. The selector box could be displayed on each page of the design across all dimension versions and could include a set of buttons that could be pressed to switch the rendered design between one dimension version and another (See e.g. [0072]) and also that the design can execute a script to sense the rendering space afforded by the player, or any other characteristic of the player, and enable the player to render the design in a particular dimension version based on the sensed characteristic or the player may determine the proper dimension specification to apply itself 
Secondly, Perry was cited to teach automatically determining, at said device, an appropriate user interface of said multiple classes of user interfaces for said device based on at least a form factor of said device. Perry discloses that “For each installation of a mobile application 30 of the invention on another mobile device 31, the mobile application 30 uses some means of storage (e.g., a "preferred variant ID" 35 variable that is stored on the mobile device's firmware or file system) to memorize which UI-variant should be selected by default when the mobile application 30 is launched on that specific mobile device 31” (See [0054]) and “Each time the mobile application 30 is started on a user's mobile device 31, it checks whether the 
Thirdly, Syu was cited to teach different versions of a software application executing on different device platforms having at least a same form factor. Syu discloses that an analysis module compares the display size of the display unit with a lookup table, and obtains the display size of the widget and a user interface corresponding to the display size of the display unit (see e.g. [0029] and that the analysis module compares the display size of the display with the lookup table, and obtains a display size of a widget and a user interface. Then, the determining module determines whether the display size of the display needs to be adjusted to the display size of the widget; different widget widths may correspond to different user interfaces (See e.g. [0034]-
Finally, Banavar was cited to teach wherein each of said subordinate views pertain to one of said multiple classes of user interface. Banavar discloses that the layout manager 35 takes as an input one or more device-specific interface layout specifications 34, so the invention primarily addresses generation of multiple views of the same interface on multiple devices (see e.g. [0048]). As such, Banavar teaches the limitations as claimed and does not teach away from the claimed invention and Applicant should also please note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., .
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1, 2, 4-7, 9-13, 15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,055,201. Claim 1 of the instant application is anticipated by the patented claim 1, in that the patented claim 1 contains all the limitations of claim 1 of the instant application. Claims 1, 2, 4-7, 9-13, 15, and 17-20 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting. Although the claims at issue are not identical, they are broader in every aspect than the patent claims and are not patentably distinct from each.
16/040,404 (Instant Application)
US PATENT 10,055,201
20. A method for developing multiple classes of user interfaces for a software application, said method comprising:

displaying a master view for developing a software application for different device platforms, at a computer system, for use in developing multiple classes of user interfaces for said software application, wherein each of said multiple classes of user interfaces pertain to different versions of said software application executing on said different device platforms having at least a same form factor or a same operating system;






displaying subordinate views for developing said software application, at said computer system, wherein each of said subordinate views pertain to one of said multiple classes of user interfaces and comprise a plurality of groups of deltas that alter said master view, wherein each of said subordinate views is for executing said software application on a device pertaining to a class of said multiple classes of user interfaces defined by a corresponding subordinate view, and








wherein a first subordinate view comprises an indication to hide an attribute of said software application for said first subordinate view, 

wherein said attribute is hidden within a user interface comprising said first subordinate view







creating said software application comprising said master view and said plurality of groups of deltas pertaining to said multiple classes of user interfaces, at said computer system, such that upon executing said software application at a first device, said software application will determine an appropriate user interface for said first device based on a form factor of said first device wherein said appropriate user interface is one of said multiple classes of user interfaces, wherein responsive to said appropriate user interface corresponding to said first subordinate view, said attribute is hidden from display.
1. A method for developing multiple classes of user interfaces for a software application, said method comprising:


displaying a master view for developing a software application for different device platforms, at a computer system, for use in developing multiple classes of user interfaces for said software application, wherein each of said multiple classes pertain to different versions of said software application executing on said different device platforms having a similar form factor, and 


wherein said master view visually displays every attribute of said software application available for inclusion in a subordinate view during development;

displaying subordinate views for developing said software application, at said computer system, wherein each of said subordinate views pertain to one of said multiple classes of user interfaces and comprise a plurality of groups of deltas that alter said master view, wherein each of said subordinate views is for executing said software application on a device pertaining to a class of said multiple classes defined by a corresponding subordinate view, such that a first subordinate view is displayed on devices of a first class based on said master view combined with a first group of said deltas for said first subordinate view;

propagating a change to said master view to each of said subordinate views, at said computer system;

receiving an indication to hide an attribute of said software application for said first subordinate view;

hiding said attribute within said first subordinate view;

storing a change to said first subordinate view, at said computer system, as a delta in said first group of said deltas, such that said attribute is hidden from display within said first subordinate view for said devices of said first class; and

creating said software application comprising said master view and a plurality of said groups of said deltas pertaining to said multiple classes, at said computer system, such that upon executing said software application at a first device, said software application will determine an appropriate user interface for said first device based on a form factor of said first device wherein said appropriate user interface is one of said multiple classes of user interfaces.



receiving a software application at said device wherein said software application comprises multiple classes of user interfaces pertaining to different versions of said software application executing on different device platforms having at least a same form factor or a same operating system, wherein said software application comprises a master view and a plurality of groups of deltas that are associated with a plurality of subordinate views, wherein each of said subordinate views pertain to one of said multiple classes of user interfaces, wherein said plurality of groups of deltas that alter said master view to said plurality of subordinate view, wherein a first subordinate view comprises an indication to hide an attribute of said software application for said first subordinate view, wherein said attribute is hidden within a user interface comprising said first subordinate view 

executing said software application at said device; 

determining an appropriate user interface of said multiple classes of user interfaces for said device based on at least a form factor of said device, said appropriate user interface corresponding to said first subordinate view and







displaying said appropriate user interface at said device by displaying said master view and a group of deltas corresponding to and said subordinate view for said appropriate user interface, said displaying comprising hiding said attribute.




receiving said software application at said first device wherein said software application comprises said multiple classes of user interfaces based on said master view and said plurality of groups of said deltas; and
















executing said software application at said first device;

determining an appropriate user interface for said first device based at least in part on a form factor of said first device wherein said appropriate user interface is one of said multiple classes of user interfaces;

determining a class of said multiple classes and a corresponding subordinate view for said class; and

displaying said appropriate user interface at said first device by displaying said master view and a group of said deltas pertaining to said appropriate user interface defined by said corresponding subordinate view for said class.

Claim 1
Claim 4
Claim 1
Claim 5
Claim 5
Claim 6
Claim 12
Claim 7
Claim 13
Claim 9
Claim 5
Claim 10
Claim 8
Claim 11
Claim 9
Claim 12
Claim 10
Claim 13
Claim 14
Claim 15
Claim 14
Claim 17
Claim 11
Claim 18
Claim 12
Claim 19
Claim 13


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 2, 4, 9, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US Patent Application 2014/0337706) in view of Perry (US Patent Application Publication 2013/0061151 A1, new art being made of record), Syu et al (US Patent Application Publication 2014/0108970) and Banavar et al (US Patent Application 2004/0015893).
As to claim 1, Hsu teaches a method for displaying a user interface at a device, said method comprising:
receiving a software application at said device wherein said software application comprises multiple classes of user interfaces (see Fig.12, 1201 and associated text, e.g.  [0080] – exporting and displaying an instantiation of a responsive graphical design) wherein said software application comprises a master view and a plurality of groups of deltas that are associated with a plurality of subordinate views, wherein said plurality of groups of deltas that alter said master view to said plurality of subordinate view (see Fig.5:503-505 and associated text, e.g. [0049] and Fig.6 and associated text, e.g. [0053]- In step 601, a master selection is accepted via a communication system from a user. The master selection can be of a predefined master or it can involve the separate specification of a new master and the selection of that master from a customized library. In step 602, a widget is added to the master with a specific characterization. In step 603, a dimension specification is accepted from the user via a routing system. The master can then be viewed by the user in a different dimension version and the user can choose to specify a second characterization to the same widget. In step 604, an instance of the master can be added to various pages in the design. In step 605, a property of a widget in the master can be changed which will be automatically applied to all of the various pages in the design. For example, the color of a widget's border could be changed, and the change would be propagated through to every page on which the master appeared;” the system accepts a specific dimension specification that alters the accepted master selection),
executing said software application at said device (see Fig.12, 1202 and associated text, e.g. [0081] - an instantiation of the design is rendered and [0031] - Dimension specifications refer to rendering space dimensions and are used by the responsive design to determine which dimension version should be rendered given a particular available rendering space. A dimension specification can serve as a trigger point that defines a dimension at which the design switches from being rendered according to one dimension version to being rendered according to another dimension version)
 	determining an appropriate user interface of said multiple classes of user interfaces for said device based on at least a form factor of said device, said appropriate user interface corresponding to said first subordinate view (See Fig.12: 1203,1204 and associated text, e.g. [0082] -  a rendering space dimension of the external player is adjusted by a viewer of the design; The method will then continue to step 1204 in which the resizing of the design is detected and it is determined if a change in the rendered dimension version is required and [0031] – Dimension specifications refer to rendering space dimensions and are used by the responsive design to determine which dimension version should be rendered given a particular available rendering space. A dimension specification can serve as a trigger point that defines a dimension at which the design switches from being rendered according to one dimension version to being rendered according to another dimension version) and
displaying said appropriate user interface at said device by displaying said master view and a group of deltas corresponding to said subordinate view for said appropriate user interface (see Fig.12, 1207 and associated text, e.g. [0084] - the newly rendered dimension version will be displayed in the external player with the widgets in the design rendered according to how they were specified in the particular dimension version being displayed).

Although Hsu teaches determining an appropriate user interface of said multiple classes of user interfaces for said device based on at least a form factor of said device (See Fig.12: 1203, 1204 and associated text, e.g. [0031] and [0082]), Hsu does not specifically teach automatically determining, at said device, an appropriate user interface of said multiple classes of user interfaces for said device based on at least a form factor of said device.

In an analogous art of determining a preferred user interface, however, Perry teaches automatically determining, at said device, an appropriate user interface of said multiple classes of user interfaces for said device based on at least a form factor of said device (see e.g. Fig.3 and associated text, e.g. [0054]: For each installation of a mobile application 30 of the invention on another mobile device 31, the mobile application 30 uses some means of storage (e.g., a "preferred variant ID" 35 variable that is stored on the mobile device's firmware or file system) to memorize which UI-variant should be selected by default when the mobile application 30 is launched on that specific mobile device 31 and [0056]: Each time the mobile application 30 is started on a user's mobile device 31, it checks whether the "preferred variant ID" 35 has been assigned a valid value. If not, the mapping-repository 33 is queried to find the preferred UI-variant 32 for that specific mobile device model, based on a device type identifier 36 that the mobile application 30 retrieves from the mobile device 31. This query may be performed directly from the mobile application 30 to the repository 33, or through an intermediate component, such as a preferences analysis engine 34, which may optionally apply some additional logic to the query), and [0057]: If a valid value is returned by the query, this UI is used and its ID is stored as the "preferred variant ID" 35 for this user of the mobile device 31. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hsu to incorporate/implement the limitations as taught by Perry for the advantage of providing a reasonable user experience to a user regardless of the device being used, as suggested by Perry (see [0018]).

Hsu in view of Perry does not specifically teach different versions of said software application executing on different device platforms having at least a same form factor or a same operating system, wherein a first subordinate view comprises an indication to hide an attribute of said software application for said first subordinate view, wherein said attribute is hidden within a user interface comprising said first subordinate view, or said displaying comprising hiding said attribute.
In an analogous art, however, Syu teaches different versions of said software application executing on different device platforms having at least a same form factor (See Fig.3, s304 and associated text, e.g. [0029] - a receiving module 211 receives a display size of a display unit 220. In step S304, an analysis module 212 compares the display size of the display unit 220 with a lookup table, and obtains the display size of the widget and a user interface corresponding to the display size of the display unit 220,  and Fig.4A and 4B and associated text, e.g. [0034] – [0036]), wherein a first subordinate view comprises an indication to hide an attribute of said software application for said first subordinate view (See e.g. [0032] - in FIG. 4A, the widget 430 is a calendar, wherein the widget component 432 is time information (for example, a day, a month, and a year), the widget component 434 is date information, and the widget component 436 is month information. The display size of the display unit 420 of the electronic device 42 in FIG. 4B is different from the display size of the display unit 410 of the electronic device 41 in FIG. 4A, and therefore only the widget component 434 and the widget component 436 is displayed in the widget 430 of the display unit 420 of the electronic device 42 in FIG. 4B;” hiding attributes on different dimensions correspond to different classes of devices), wherein said attribute is hidden within a user interface comprising said first subordinate view and said displaying comprising hiding said attribute (See e.g. [0032] - in FIG. 4A, the widget 430 is a calendar, wherein the widget component 432 is time information (for example, a day, a month, and a year), the widget component 434 is date information, and the widget component 436 is month information. The display size of the display unit 420 of the electronic device 42 in FIG. 4B is different from the display size of the display unit 410 of the electronic device 41 in FIG. 4A, and therefore only the widget component 434 and the widget component 436 is displayed in the widget 430 of the display unit 420 of the electronic device 42 in FIG. 4B;” hiding attributes on different dimensions correspond to different classes of devices).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry to incorporate/implement the limitations as taught by Syu in order to provide a more efficient method of rendering applications on different devices with the ability to adjust the display size automatically, as suggested by Syu (see [0008]).



In an analogous art, however, Banavar teaches wherein each of said subordinate views pertain to one of said multiple classes of user interface (see [0048] - The layout manager 35 takes as an input one or more device-specific interface layout specifications 34; the invention primarily addresses generation of multiple views of the same interface on multiple devices).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry and Syu to incorporate/implement the limitations as taught by Banavar in order to provide a more efficient method of generating user interface representations across multiple platforms, as suggested by Banavar (see [0009]).

As to claim 2, Hsu also teaches wherein said master view visually displays every attribute of said software application available for inclusion in a subordinate view (See Hsu: Fig.2 and associated text, e.g. [0035], Fig.5 and associated text, e.g. [0048]) and Fig.6 and associated text, e.g. [0053]).

As to claim 4, Hsu in view of Perry, Syu and Banavar teaches wherein each of said subordinate views is for executing said software application on a device pertaining to a class of said multiple classes of user interfaces defined by a corresponding subordinate view (See Banavar:[0048]), such that a first subordinate view is displayed on devices of a first class 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry and Syu to incorporate/implement the limitations as taught by Banavar in order to provide a more efficient method of generating user interface representations across multiple platforms, as suggested by Banavar (see [0009]).

As to claim 9, Hsu also teaches wherein each of said multiple classes of user interfaces are each related to a different platform of devices (see Fig.5 and associated text, e.g. [0049] and [0031]).

As to claim 13, Hsu teaches a non-transitory computer-usable storage medium having instructions embodied therein that when executed cause a computer system to perform (see Fig.14 and associated text) a method for displaying a user interface at a device, said method comprising:
receiving a software application at said device wherein said software application comprises multiple classes of user interfaces (see Fig.12, 1201 and associated text, e.g.  [0080] – exporting and displaying an instantiation of a responsive graphical design) wherein said software application comprises a master view and a plurality of groups of deltas that are associated with a plurality of subordinate views, wherein said plurality of groups of deltas that alter said master view to said plurality of subordinate view (see Fig.5:503-505 and associated text, e.g. [0049] and Fig.6 and associated text, e.g. [0053]- In step 601, a master selection is accepted via a communication system from a user. The master selection can be of a predefined master or it can involve the separate specification of a new master and the selection of that master from a customized library. In step 602, a widget is added to the master with a specific characterization. In step 603, a dimension specification is accepted from the user via a routing system. The master can then be viewed by the user in a different dimension version and the user can choose to specify a second characterization to the same widget. In step 604, an instance of the master can be added to various pages in the design. In step 605, a property of a widget in the master can be changed which will be automatically applied to all of the various pages in the design. For example, the color of a widget's border could be changed, and the change would be propagated through to every page on which the master appeared;” the system accepts a specific dimension specification that alters the accepted master selection),
executing said software application at said device (see Fig.12, 1202 and associated text, e.g. [0081] - an instantiation of the design is rendered and [0031] - Dimension specifications refer to rendering space dimensions and are used by the responsive design to determine which dimension version should be rendered given a particular available rendering space. A dimension specification can serve as a trigger point that defines a dimension at which the design switches from being rendered according to one dimension version to being rendered according to another dimension version)
 	determining an appropriate user interface of said multiple classes of user interfaces for said device based on at least a form factor of said device, said appropriate user interface corresponding to said first subordinate view (See Fig.12: 1203,1204 and associated text, e.g. [0082] -  a rendering space dimension of the external player is adjusted by a viewer of the design; The method will then continue to step 1204 in which the resizing of the design is detected and it is determined if a change in the rendered dimension version is required and [0031] – Dimension specifications refer to rendering space dimensions and are used by the responsive design to determine which dimension version should be rendered given a particular available rendering space. A dimension specification can serve as a trigger point that defines a dimension at which the design switches from being rendered according to one dimension version to being rendered according to another dimension version) and
displaying said appropriate user interface at said device by displaying said master view and a group of deltas corresponding to said subordinate view for said appropriate user interface (see Fig.12, 1207 and associated text, e.g. [0084] - the newly rendered dimension version will be displayed in the external player with the widgets in the design rendered according to how they were specified in the particular dimension version being displayed).

Although Hsu teaches determining an appropriate user interface of said multiple classes of user interfaces for said device based on at least a form factor of said device (See Fig.12: 1203, 1204 and associated text, e.g. [0031] and [0082]), Hsu does not specifically teach automatically determining, at said device, an appropriate user interface of said multiple classes of user interfaces for said device based on at least a form factor of said device.

In an analogous art of determining a preferred user interface, however, Perry teaches automatically determining, at said device, an appropriate user interface of said multiple classes of user interfaces for said device based on at least a form factor of said device (see e.g. Fig.3 and associated text, e.g. [0054]: For each installation of a mobile application 30 of the invention on another mobile device 31, the mobile application 30 uses some means of storage (e.g., a "preferred variant ID" 35 variable that is stored on the mobile device's firmware or file system) to memorize which UI-variant should be selected by default when the mobile application 30 is launched on that specific mobile device 31 and [0056]: Each time the mobile application 30 is started on a user's mobile device 31, it checks whether the "preferred variant ID" 35 has been assigned a valid value. If not, the mapping-repository 33 is queried to find the preferred UI-variant 32 for that specific mobile device model, based on a device type identifier 36 that the mobile application 30 retrieves from the mobile device 31. This query may be performed directly from the mobile application 30 to the repository 33, or through an intermediate component, such as a preferences analysis engine 34, which may optionally apply some additional logic to the query), and [0057]: If a valid value is returned by the query, this UI is used and its ID is stored as the "preferred variant ID" 35 for this user of the mobile device 31. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hsu to incorporate/implement the limitations as taught by Perry for the advantage of providing a reasonable user experience to a user regardless of the device being used, as suggested by Perry (see [0018]).


Hsu in view of Perry does not specifically teach different versions of said software application executing on different device platforms having at least a same form factor or a same operating system, wherein a first subordinate view comprises an indication to hide an attribute of said software application for said first subordinate view, wherein said attribute is hidden within a 
In an analogous art, however, Syu teaches different versions of said software application executing on different device platforms having at least a same form factor (See Fig.3, s304 and associated text, e.g. [0029] - a receiving module 211 receives a display size of a display unit 220. In step S304, an analysis module 212 compares the display size of the display unit 220 with a lookup table, and obtains the display size of the widget and a user interface corresponding to the display size of the display unit 220,  and Fig.4A and 4B and associated text, e.g. [0034] – [0036]), wherein a first subordinate view comprises an indication to hide an attribute of said software application for said first subordinate view (See e.g. [0032] - in FIG. 4A, the widget 430 is a calendar, wherein the widget component 432 is time information (for example, a day, a month, and a year), the widget component 434 is date information, and the widget component 436 is month information. The display size of the display unit 420 of the electronic device 42 in FIG. 4B is different from the display size of the display unit 410 of the electronic device 41 in FIG. 4A, and therefore only the widget component 434 and the widget component 436 is displayed in the widget 430 of the display unit 420 of the electronic device 42 in FIG. 4B;” hiding attributes on different dimensions correspond to different classes of devices), wherein said attribute is hidden within a user interface comprising said first subordinate view and said displaying comprising hiding said attribute (See e.g. [0032] - in FIG. 4A, the widget 430 is a calendar, wherein the widget component 432 is time information (for example, a day, a month, and a year), the widget component 434 is date information, and the widget component 436 is month information. The display size of the display unit 420 of the electronic device 42 in FIG. 4B is different from the display size of the display unit 410 of the electronic device 41 in FIG. 4A, and therefore only the widget component 434 and the widget component 436 is displayed in the widget 430 of the display unit 420 of the electronic device 42 in FIG. 4B;” hiding attributes on different dimensions correspond to different classes of devices).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry to incorporate/implement the limitations as taught by Syu in order to provide a more efficient method of rendering applications on different devices with the ability to adjust the display size automatically, as suggested by Syu (see [0008]).

Hsu in view of Perry and Syu does not specifically teach wherein each of said subordinate views pertain to one of said multiple classes of user interface.
In an analogous art, however, Banavar teaches wherein each of said subordinate views pertain to one of said multiple classes of user interface (see [0048] - The layout manager 35 takes as an input one or more device-specific interface layout specifications 34; the invention primarily addresses generation of multiple views of the same interface on multiple devices).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry and Syu to incorporate/implement the limitations as taught by Banavar in order to provide a more efficient method of generating user interface representations across multiple platforms, as suggested by Banavar (see [0009]).

As to claim 15, Hsu in view of Perry, Syu and Banavar teaches wherein each of said subordinate views is for executing said software application on a device pertaining to a class of said multiple classes of user interfaces defined by a corresponding subordinate view (See Banavar:[0048]), such that a first subordinate view is displayed on devices of a first class based on said master view combined with a group of deltas for said first subordinate view (See Hsu: Fig 6, 601-605 and associated text, e.g. [0053]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry and Syu to incorporate/implement the limitations as taught by Banavar in order to provide a more efficient method of generating user interface representations across multiple platforms, as suggested by Banavar (see [0009]).

As to claim 20, Hsu teaches a method for developing multiple classes of user interfaces for a software application, said method comprising:
displaying a master view for developing a software application for different device platforms, at a computer system, for use in developing multiple classes of user interfaces for said software application, wherein each of said multiple classes of user interfaces (See Fig.2 and associated text, e.g.  [0034] and [0035] and Fig.5 and associated text, e.g. [0049]), 
displaying subordinate views for developing said software application, at said computer system, and comprise a plurality of groups of deltas that alter said master view (see e.g. Fig.6 and associated text, e.g. [0053]- In step 601, a master selection is accepted via a communication system from a user. The master selection can be of a predefined master or it can involve the separate specification of a new master and the selection of that master from a customized library. In step 602, a widget is added to the master with a specific characterization. In step 603, a dimension specification is accepted from the user via a routing system. The master can then be viewed by the user in a different dimension version and the user can choose to specify a second characterization to the same widget. In step 604, an instance of the master can be added to various pages in the design. In step 605, a property of a widget in the master can be changed which will be automatically applied to all of the various pages in the design. For example, the color of a widget's border could be changed, and the change would be propagated through to every page on which the master appeared;” the system accepts a specific dimension specification that alters the accepted master selection),
creating said software application comprising said master view and said plurality of groups of deltas pertaining to said multiple classes of user interfaces (See e.g. [0031]), at said computer system, such that upon executing said software application at a first device, determine an appropriate user interface for said first device based on a form factor of said first device wherein said appropriate user interface is one of said multiple classes of user interfaces (see [0031] and Fig12: 1203,1204 and associated text, e.g. [0082]).

Hsu does not specifically teach said software application will automatically determine an appropriate user interface for said first device based on a form factor of said first device wherein said appropriate user interface is one of said multiple classes of user interfaces.

In an analogous art of determining a preferred user interface, however, Perry teaches said software application (e.g. mobile application 30) will automatically determining, at said device, an appropriate user interface of said multiple classes of user interfaces for said device based on at least a form factor of said device (see e.g. Fig.3 and associated text, e.g. [0054]: For each installation of a mobile application 30 of the invention on another mobile device 31, the mobile application 30 uses some means of storage (e.g., a "preferred variant ID" 35 variable that is stored on the mobile device's firmware or file system) to memorize which UI-variant should be selected by default when the mobile application 30 is launched on that specific mobile device 31 and [0056]: Each time the mobile application 30 is started on a user's mobile device 31, it checks whether the "preferred variant ID" 35 has been assigned a valid value. If not, the mapping-repository 33 is queried to find the preferred UI-variant 32 for that specific mobile device model, based on a device type identifier 36 that the mobile application 30 retrieves from the mobile device 31. This query may be performed directly from the mobile application 30 to the repository 33, or through an intermediate component, such as a preferences analysis engine 34, which may optionally apply some additional logic to the query), and [0057]: If a valid value is returned by the query, this UI is used and its ID is stored as the "preferred variant ID" 35 for this user of the mobile device 31. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hsu to incorporate/implement the limitations as taught by Perry for the advantage of providing a reasonable user experience to a user regardless of the device being used, as suggested by Perry (see [0018]).

Hsu in view of Perry does not specifically teach different versions of said software application executing on different device platforms having at least a same form factor or a same operating system, wherein a first subordinate view comprises an indication to hide an attribute of said software application for said first subordinate view, wherein said attribute is hidden within a user interface comprising said first subordinate view, or wherein responsive to said appropriate user interface corresponding to said first subordinate view, said attribute is hidden from display.

 In an analogous art, however, Syu teaches different versions of said software application executing on different device platforms having at least a same form factor (See Fig.3, s304 and associated text, e.g. [0029] - a receiving module 211 receives a display size of a display unit 220. In step S304, an analysis module 212 compares the display size of the display unit 220 with a lookup table, and obtains the display size of the widget and a user interface corresponding to the display size of the display unit 220,  and Fig.4A and 4B and associated text, e.g. [0034] – [0036]), wherein a first subordinate view comprises an indication to hide an attribute of said software application for said first subordinate view (See e.g. [0032] - in FIG. 4A, the widget 430 is a calendar, wherein the widget component 432 is time information (for example, a day, a month, and a year), the widget component 434 is date information, and the widget component 436 is month information. The display size of the display unit 420 of the electronic device 42 in FIG. 4B is different from the display size of the display unit 410 of the electronic device 41 in FIG. 4A, and therefore only the widget component 434 and the widget component 436 is displayed in the widget 430 of the display unit 420 of the electronic device 42 in FIG. 4B;” hiding attributes on different dimensions correspond to different classes of devices), wherein said attribute is hidden within a user interface comprising said first subordinate view and wherein responsive to said appropriate user interface corresponding to said first subordinate view, said attribute is hidden from display (See e.g. [0032] - in FIG. 4A, the widget 430 is a calendar, wherein the widget component 432 is time information (for example, a day, a month, and a year), the widget component 434 is date information, and the widget component 436 is month information. The display size of the display unit 420 of the electronic device 42 in FIG. 4B is different from the display size of the display unit 410 of the electronic device 41 in FIG. 4A, and therefore only the widget component 434 and the widget component 436 is displayed in the widget 430 of the display unit 420 of the electronic device 42 in FIG. 4B;” hiding attributes on different dimensions correspond to different classes of devices).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry to incorporate/implement the limitations as taught by Syu in order to provide a more efficient method of rendering applications on different devices with the ability to adjust the display size automatically, as suggested by Syu (see [0008]).

Hsu in view of Perry and Syu does not specifically teach wherein each of said subordinate views pertain to a class of said multiple classes of user interfaces defined by a corresponding subordinate view. 

In an analogous art, however, Banavar teaches wherein each of said subordinate views pertain to a class of said multiple classes of user interfaces defined by a corresponding subordinate view (see [0048] - The layout manager 35 takes as an input one or more device-specific interface layout specifications 34; the invention primarily addresses generation of multiple views of the same interface on multiple devices)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry and Syu to incorporate/implement the limitations as taught by Banavar in order to provide a more efficient method of generating user interface representations across multiple platforms, as suggested by Banavar (see [0009]).

9.	Claims 5-7 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Perry, Syu and Banavar, as applied to claims 1 and 13 above, and further in view of Dote et al (US Patent Application Publication 2009/0002361 A1, art already of record).
As to claim 5, Hsu in view of Perry, Syu and Banavar teaches the limitations of claim 1, but does not specifically teach wherein said multiple classes of user interfaces comprises at least two classes of user interfaces for a particular device having particular form factor, wherein the at least two classes of user interfaces have different functionality for the particular form factor.
In an analogous art, however, Dote teaches wherein said multiple classes of user interfaces comprises at least two classes of user interfaces for a particular device having particular form factor, wherein the at least two classes of user interfaces have different functionality for the particular form factor (See e.g. [0041]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry, Syu and Banavar to incorporate/implement the limitations as taught by Dote in order to provide a more efficient method of displaying user interfaces on various devices in a such a way to enhance user experience, as suggested by Dote (see [0001]).
As to claim 6, Dote further teaches wherein said determining an appropriate user interface comprises determining said appropriate user interface for said device based on a functionality allowed at said device, wherein said multiple classes of user interfaces comprises at least two classes of user interfaces for said device, wherein the at least two classes of user interfaces have different functionality for a form factor of said device (see Dote: [0041]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry, Syu and Banavar to incorporate/implement the limitations as taught by Dote in order to provide a more efficient method of displaying user interfaces on various devices in a such a way to enhance user experience, as suggested by Dote (see [0001]).
As to claim 7, Dote further teaches wherein said multiple classes of user interfaces comprises at least two classes of user interfaces for a particular form factor, wherein the at least two classes of user interfaces have different functionality for the particular form factor (See [0041]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry, Syu and Banavar to incorporate/implement the limitations as taught by Dote in order to provide a more efficient method of displaying user interfaces on various devices in a such a way to enhance user experience, as suggested by Dote (see [0001]).
As to claim 17, Hsu in view of Perry, Syu and Banavar teaches the limitations of claim 1, but does not specifically teach wherein said multiple classes of user interfaces comprises at least 
In an analogous art, however, Dote teaches wherein said multiple classes of user interfaces comprises at least two classes of user interfaces for a particular device having particular form factor, wherein the at least two classes of user interfaces have different functionality for the particular form factor (See e.g. [0041]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry, Syu and Banavar to incorporate/implement the limitations as taught by Dote in order to provide a more efficient method of displaying user interfaces on various devices in a such a way to enhance user experience, as suggested by Dote (see [0001]).
As to claim 18, Dote further teaches wherein said determining an appropriate user interface comprises determining said appropriate user interface for said device based on a functionality allowed at said device, wherein said multiple classes of user interfaces comprises at least two classes of user interfaces for said device, wherein the at least two classes of user interfaces have different functionality for a form factor of said device (See [0041]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry, Syu and Banavar to incorporate/implement the limitations as taught by Dote in order to provide a more efficient method of displaying user interfaces on various devices in a such a way to enhance user experience, as suggested by Dote (see [0001]).
As to claim 19, Dote further teaches wherein said multiple classes of user interfaces comprises at least two classes of user interfaces for a particular form factor, wherein the at least two classes of user interfaces have different functionality for the particular form factor (see [0041]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry, Syu and Banavar to incorporate/implement the limitations as taught by Dote in order to provide a more efficient method of displaying user interfaces on various devices in a such a way to enhance user experience, as suggested by Dote (see [0001]).

10.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Perry, Syu and Banavar, as applied to claim 1 above, and further in view of Wells US Patent Application Publication 2007/0288890 A1, art already of record).
As to claim 10, Hsu in view of Perry, Syu and Banavar teaches the limitations of claim 1, but does not specifically teach wherein said master view pertains to a fee based full version of said software application and a first subordinate view pertains to a free lite version of said software application.
In an analogous art, however, Wells teaches wherein said master view pertains to a fee based full version of said software application and a first subordinate view pertains to a free lite version of said software application (see Fig.6 and associated text, e.g. [0096]-[0098] and Fig.18, 1840 and associated text, e.g. [0167]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry, Syu 
As to claim 11, Wells further teaches wherein said master view pertains to a full version of said software application and a first subordinate view pertains to a limited functionality version of said software application (see Fig.6 and associated text, e.g. [0096]-[0098] and Fig.18, 1840 and associated text, e.g. [0167]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry, Syu and Banavar to incorporate/implement the limitations as taught by Wells in order to provide a more efficient method of displaying various user interfaces based on changing conditions, as suggested by Wells (see [0010]).

11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Perry, Syu and Banavar, as applied to claim 1 above, and further in view of Bountour et al (US Patent Application Publication 2002/0069265 A1).
As to claim 12, Hsu in view of Perry, Syu and Banavar teaches the limitations of claim 1, but does not specifically teach wherein said master view pertains to a default language version of said software application and a first subordinate view pertains to an alternate language version of said software application.
In an analogous art, however, Bountour teaches wherein said master view pertains to a default language version of said software application and a first subordinate view pertains to an alternate language version of said software application (see e.g. [0008] - The software for this User Interface can be located either or entirely (1) on the Consumer's Access Device or (2) on the Back-end Information Network of the system and is dynamically (1) updated or (2) loaded into the Consumer's Access Device anytime the Consumer opens his or her Access Device to the Start Site of the Asset Provider's Offerings; The Back-end Information Network is Access Device Adaptable, supporting any kind of connected Access Device without any restrictions as of i.e. hardware platforms or operating systems, and dynamically assembles the Front-end Human Interface to the Consumers preferences and the specifications of the Access Device in use, including the dynamic Localization of the interface itself. For example, a Japanese Consumer using his cellular phone is automatically provided with the Front-end Human Interface optimized for the Screen size of his cellular phone in the Japanese localized version of the interface, while an Egyptian Consumer connecting with a television set (TV) to the same Asset Offering receives a Front-end Human Interface for the bigger TV screen size in the Egyptian localized version --even though the Asset Provider designed only one interface and provided it only in the British localized version. The Front-end Human Interface can also span across multiple Access Devices, creating for the Consumer one single Virtual Access Environment. The Consumer can freely layout the Front-end Human Interface across all Screens of the assimilated Access Devices).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry, Syu and Banavar to incorporate/implement the limitations as taught by Bountour in order to provide a more efficient method of displaying enhanced information to various users, as suggested by Bountour (see [0002]).
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/SPE, Art Unit 2192